Name: 2008/541/EC: Commission Decision of 8Ã April 2008 amending Decision 2001/781/EC adopting a manual of receiving agencies and a glossary of documents that may be served under Council Regulation (EC) NoÃ 1348/2000 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (notified under document number C(2008) 1259)
 Type: Decision_ENTSCHEID
 Subject Matter: civil law;  economic geography;  trade policy;  documentation;  European Union law
 Date Published: 2008-07-03

 3.7.2008 EN Official Journal of the European Union L 173/17 COMMISSION DECISION of 8 April 2008 amending Decision 2001/781/EC adopting a manual of receiving agencies and a glossary of documents that may be served under Council Regulation (EC) No 1348/2000 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (notified under document number C(2008) 1259) (2008/541/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Economic Community, Having regard to Council Regulation (EC) No 1348/2000 of 29 May 2000 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters, (1) and in particular point (a) of Article 17 thereof, After consulting the committee established by Article 18 of Regulation (EC) No 1348/2000, Whereas: (1) In order to implement Regulation (EC) No 1348/2000 it was necessary to draw up and publish a manual containing information about the receiving agencies designated pursuant to Article 2 of that Regulation. That manual is in Annex I to Commission Decision 2001/781/EC of 25 September 2001 adopting a manual of receiving agencies and a glossary of documents that may be served under Council Regulation (EC) No 1348/2000 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (2). (2) Following modifications of the information communicated to the Commission pursuant to Article 2(4) of Regulation (EC) No 1348/2000, it is necessary to amend the manual. (3) Decision 2001/781/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Sole Article The Manual containing the information relating to the receiving agencies in Annex I to Decision 2001/781/EC is amended in accordance with the Annex to this Decision. This Decision is addressed to the Member States. Done at Brussels, 8 April 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 160, 30.6.2000, p. 37. (2) OJ L 298, 15.11.2001, p. 1. Decision as last amended by Decision 2007/500/EC (OJ L 185, 17.7.2007, p. 24). ANNEX In the manual containing the information relating to the receiving agencies the following sections are added after the section relating to the United Kingdom: CZECH REPUBLIC I. Receiving agencies: District courts. Contact details are in the manual of receiving agencies accessible on the website of the European Judicial Atlas in Civil Matters: http://ec.europa.eu/justice_home/judicialatlascivil/ II. Means of receipt available:  by a postal licence holder,  fax,  e-mail. III. The form may be completed in Czech, Slovak, English or German. DENMARK I. The Ministry of Justice is the receiving agency. Justitsministeriet Slotsholmsgade 10 DK-1216 KÃ ¸benhavn K Tel: (45) 7226 8400 Fax: (45) 3393 3510 E-mail: jm@jm.dk The Ministry of Justice is the receiving agency for the whole country. II. Documents may be sent by post, fax or e-mail as long as the document received reproduces the document served in full and all details of the document are clearly legible. III. Denmark accepts that the form annexed to the Regulation may be filled out in Danish, English or French. ESTONIA I. Receiving agencies: The receiving agency for judicial documents is the Ministry of Justice. Justiitsministeerium TÃ µnismÃ ¤gi 5a 15191 Tallinn Eesti Tel. (372) 6 208 183 and (372) 620 8186 Fax. (372) 6 208 109 E-mail: central.authority@just.ee II. The following means of communication are available:  for receipt and dispatch of documents: post, including private courier services,  for other communications: telephone and e-mail. III. Apart from Estonian, English is permitted. CYPRUS I. Receiving agency: Ministry of Justice and Public Order. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ½Ã ·Ã  Ã ºÃ ±Ã ¹ Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã ±Ã  Ã ¤Ã ¬Ã ¾Ã µÃ Ã  (Ministry of Justice and Public Order) Ã Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ¸Ã ±Ã »Ã ¬Ã Ã Ã ±Ã  (Athalassas Avenue 125) CY-1461 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± [Lefkosia (Nicosia)] Ã Ã ÃÃ Ã ¿Ã  (Cyprus) Tel: (357) 2280 5928 Fax: (357) 2251 8328 E-mail: registry@mjpo.gov.cy II. Means of receipt of documents available to them: post, fax, email. III. Languages that may be used for completion of the standard form: Greek and English. LATVIA I. Receiving agency: Ministry of Justice of the Republic of Latvia Blvd. Brivibas 36 LV-1536, Riga Latvia Tel. (371) 67036716 Fax. (371) 67210823 E-mail: tm.kanceleja@tm.gov.lv The Ministry of Justice is the receiving agency for the whole country. II. Means of receipt of documents available to them: Documents may be received by post, fax or e-mail. Request for service of documents and certificate of service may be received by fax or e-mail if it is also sent by post. III. Languages that may be used for completion of the standard form: Apart from Latvian, Latvia accepts standard forms which are completed in English. LITHUANIA I. Receiving agencies: the receiving agencies are the Courts of first Instance. Contact details are in the manual of receiving agencies accessible on the website of the European Judicial Atlas in Civil Matters: http://ec.europa.eu/justice_home/judicialatlascivil/ II. Means of receipt of documents available to them: Service of judicial and extra-judicial documents is accepted by means of post and fax. III. Languages that may be used for completion of the standard form (see Article 4): Apart from Lithuanian, Lithuania will accept standard request forms which are completed in French or English. HUNGARY I. Receiving agencies: In accordance with Article 2(3) for a period of five years the Ministry of Justice is designated as receiving agency. All requests shall be transmitted to: Ministry of Justice, Department of Private International Law. IgazsÃ ¡gÃ ¼gyi MinisztÃ ©rium NemzetkÃ ¶zi MagÃ ¡njogi OsztÃ ¡ly 1363 Budapest PostafiÃ ³k 54 Tel. (36-1) 4413110 Fax: (36-1) 4413112 E-mail: nemzm@im.hu II. Means of receipt of documents available to them: mail, fax, e-mail. III. Languages that may be used for completion of the standard form (see Article 4): Hungarian, German, English, French. MALTA I. Receiving agencies designated: Agency: Attorney Generals Office The Palace St Georges Square Valletta. CMR02 Public officers: (1) Cynthia Scerri De Bono Attorney Generals Office The Palace St Georges Square Valletta. CMR02. Tel: (00356) 2125683206 Fax: (00356) 21237281 Email: cynthia.scerri-debono@gov.mt (2) Heidi Testa Attorney Generals Office The Palace St Georges Square Valletta.CMR02. Tel: (00356) 2125683209, (00356) 21225560 Fax: (00356) 21237281 Email: heidi.testa@gov.mt II. Means of receipt of documents available to them: original documents to be sent by post. Documents may be advanced by fax/email. III. Languages that may be used for completion of the standard form: English. POLAND I. Receiving agencies are District Courts  SÃ dy Rejonowe. Contact details are in the manual of receiving agencies accessible on the website of the European Judicial Atlas in Civil Matters: http://ec.europa.eu/justice_home/judicialatlascivil/ II. Documents may be received by post only. III. The standard form may be completed in Polish or English or German. ROMANIA I. The Romanian receiving agency for requests for service of judicial and extrajudicial documents from Member States of the European Union is the court in the district where the addressee is resident or the professional establishment is located. Contact details are in the manual of receiving agencies accessible on the website of the European Judicial Atlas in Civil Matters: http://ec.europa.eu/justice_home/judicialatlascivil/ II. In addition to forms completed in Romanian, Romania also accepts standard application forms completed in English or French. SLOVENIA I. Receiving agencies are: District Courts. Contact details are in the manual of receiving agencies accessible on the website of the European Judicial Atlas in Civil Matters: http://ec.europa.eu/justice_home/judicialatlascivil/ II. Original documents may be received by post only. III. The standard form may be completed in Slovenian or English. SLOVAKIA I. Receiving agencies are District Courts (OkresnÃ ½ sÃ ºd) which have territorial jurisdiction according to the European Judicial Atlas in Civil Matters. Contact details are in the manual of receiving agencies accessible on the website of the European Judicial Atlas in Civil Matters: http://ec.europa.eu/justice_home/judicialatlascivil/ II. Language that may be used for completion of the standard form (Article 4): Slovak language.